Wagner, Judge,
delivered the opinion of the court.
This is an' application for a mandamus by the relator to require the State Auditor to draw a warrant in his favor for services, as Judge of the 26th Judicial Circuit. The question was before the court at the last July Term, in the case of State ex rel. Vail vs. The Auditor, when we determined that Vail was entitled to his salary, as judge for the said Circuit, and that the relator was not. We are now asked to review and reverse that decision. I have re-examined the question, and can perceive no reason for changing the views then entertained.
I fully concur in the reasoning, and in the conclusion arrived at by the court at that time, and am therefore in favor of dismissing the writ.
The other Judges concurring,
the writ will therefore be dismissed.